IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SHANE SEARFOSS,                              : No. 638 MAL 2021
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
SAMANTHA SMULLEN,                            :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

     AND NOW, this 12th day of January, 2022, the Petition for Allowance of Appeal is

DENIED.